Citation Nr: 1516610	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) on January 7, 2015.  A transcript of the hearing is associated with the electronic claims file.  At that time, the Veteran also waived his right to the 30 day waiting period and RO review of additional evidence submitted subsequent to the hearing. 

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen the above claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2010 rating decision denied reopening the claim for service connection for any mental disorder, on the basis that new and material evidence had not been received showing any diagnosed psychiatric condition was incurred in or caused by active service.  A notice of disagreement or new and material evidence was not filed within one year.

2.  Evidence received since the March 2010 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection an acquired psychiatric disability, and therefore raises a reasonable possibility of substantiating the issue on appeal. 


CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying service connection for any mental disorder, to include schizophrenia, bipolar disorder, and depression, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.156, 20.1103 (2014).

2.  New and material evidence has been received, and the claim of entitlement to service connection for any mental disorder, to include schizophrenia, bipolar disorder, and depression, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2011 and October 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issue of new and material evidence, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), service personnel records (SPRs), and all known post-service VA treatment records have been obtained and are contained in the Veteran's claims file.  Therefore, the VA has met its duty to assist in that regard.

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the presiding official who conducts a hearing to fully explain the issues on appeal, and suggest the submission of evidence that may have been overlooked.  During the January 2015 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the Veteran's symptoms, treatment, and current medical status, and informed the Veteran of what specific evidence would be required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Claim to Reopen based on 
New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A July 2008 rating decision denied the Veteran entitlement to service connection for any mental condition because the evidence of record did not establish that the disorders were due to or caused by active service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Then, after he filed a claim to reopen, a March 2010 rating decision denied reopening.  Again, he did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  

Most recently in March 2011, the Veteran submitted a claim for mental stress due to aggravation, but was denied by the RO in a June 2011 rating decision.  Although the 2011 claim was received within one year of the 2010 denial of reopening, it cannot constitute either a notice of disagreement or new and material evidence.  The Veteran simply filed another claim, without indicating any intent to appeal the most recent denial, and without any additional supporting evidence that might be considered new and material.  

Evidence received since the March 2010 rating decision raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, by letter dated January 14, 2015, the Veteran's psychotherapist indicated the Veteran had been a weekly patient at MedNet Healthcare Systems since December 2010, treated for depression, anxiety, psychosis, fears, suspicious traumatic thoughts and paranoia.  The Veteran had reported personal sexual and emotional trauma during military service.  The psychotherapist made an initial assessment that the traumatic experiences in military service could be the basis for his severe mental illness.  He also indicated that additional psychiatric evaluation would be required.   

In light of the low threshold enunciated in Shade, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and depression are met, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board remands the reopened claim for further development consistent with remand instructions.

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for any mental condition, to include schizophrenia, bipolar disorder, and depression.  The appeal is granted to that extent.


REMAND

The Veteran's entrance examination shows the Veteran did not report any mental health disorders prior to service, his psychiatric clinical review was normal, and he did not report suffering from depression or nervous disorder.  The Veteran's service discharge examination report dated February 1977, indicates he was experiencing trouble sleeping, depression and nervous trouble at the time of discharge, as noted on the report.  The Veteran now has current diagnoses of schizophrenia, bipolar disorder, depression, and it has been suggested by his VA treating psychotherapist at MedNet Healthcare Systems that these conditions may be due to personal trauma during service.  As new and material evidence raises the possibility that the Veteran's current psychiatric diagnoses may be associated with an event, injury, or disease in service, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of his psychiatric disorders.

Additionally, in mental health treatment records the Veteran reported he was admitted to the Coatesville VAMC in 1979 for depression.  The exact date of this admission is unclear.  The report should be researched and any records, if they exist, should be obtained and associated with the claims file.  

Finally, the Veteran currently receives Social Security Administration (SSA) income and disability payments.  SSA records also should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from Coatesville VAMC where the Veteran alleged he had treatment for depression in 1979.  Since these records would pre-date electronic records, searches should be made of archived or retired records, and a negative response is required if the records cannot be found.

2.  A request for records should be sent to SSA, and any records obtained should be associated with the claims file.

3.  After obtaining as much of the above evidence as possible, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disorders.  The examiner should consider all claimed disorders and diagnoses, as well as the Veteran's claim that he may have had a pre-existing psychiatric disorder that was aggravated by his time in service.   The examiner should note that the Veteran testified the alleged sexual trauma by a military member occurred PRIOR to his entry on active duty.

After review of the file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that any of the psychiatric disorders are related to the Veteran's active service.  

If the examiner determines that the Veteran had a pre-existing psychiatric disorder, then an opinion should be provided as to whether it is clear (undebatable) that this disorder was NOT aggravated by his service.

The examiner is requested to provide rationale for all opinions expressed.

4.  When the requested development is completed, and the RO or the AMC has ensured compliance with the requested actions and relevant notices sent to the Veteran, the claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


